UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

COLLISION COMMUNICATIONS, INC.,

Plaintiff,
C.A. No. 1:19-cv-12251-ADB

V.

NOKIA SOLUTIONS AND NETWORKS
OY,

Defendant.

a en i dl

 

COLLISION COMMUNICATIONS OPPOSITION TO
NOKIA SOLUTIONS AND NETWORKS OY’S MOTION TO DISMISS
i. Introduction

Plaintiff Collision Communications, Inc. (“Collision”) opposes Nokia Solutions and
Networks OY’s (“Nokia”) Motion Dismiss (Docket #16). As the Amended Complaint (the
“Complaint”) sets forth, Collision has valid claims against Nokia stemming from Nokia’s
repeated false promises, assurances, and representations, all of which caused Collision
significant damages. Therefore, the Court should deny Nokia’s motion in its entirety.

Collision is a start-up technology company focused on selling its technology to cellular
infrastructure/Original Equipment Manufacturers (“OEMs”) like Nokia. The parties held
negotiations in 2017 regarding Collision’s provision of a software solution to Nokia for their
cellular base-station products. Collision’s Jared Fry (“Jared”) was principally involved in
negotiations on behalf of Collision from his Massachusetts office. In June 2017, the parties
reached a verbal agrccment on all of the material contractual terms for Nokia to license
Collision’s technology. The final terms most notably included Nokia’s payment to Collision of a
$20 million licensing fee, another $3 million payment as compensation for Collision’s efforts to
integrate its technology with Nokia’s, and, because Nokia was aware of the unique, proprietary -
technology that Collision had developed, an exclusivity arrangement with Nokia, which
prohibited Collision from licensing its technology to Nokia’s competitors.

Following their agreement, Nokia proceeded to confirm numerous times that the
agreement was being memorialized in a written document which would contain all of the agreed-
upon, material terms. Nokia repeatedly failed to produce the document, and when Collision
expressed concern to Nokia about this pattern of broken promises, Nokia provided repeated

assurances that that the material terms of the parties’ agreement remained unchanged.
Nokia finally circulated a draft agreement to Collision months later, which contradicted
and changed the parties’ agreed-upon material terms. Since Nokia was aware of the work in
which Collision had engaged towards performing under the parties’ agreement, Nokia apparently
decided to take advantage of Collision’s commitment and renege on the parties’ agreement in an
effort to extract better terms for itself. Ultimately, in November 2018, after trying to renegotiate
the parties’ June 2017 agreement, Nokia walked away from its obligations completely.

Nokia’s conduct more than amply supports Collision’s claims for breach of contract
(Count I), breach of the implied covenant of good faith and fair dealing (Count IT), detrimental
reliance (III), negligent/intentional misrepresentation (IV), quantum meruit (V), and Violation Of
M.G.L. Chapter 93A (VI). Therefore, as more fully set forth below, Collision respectfully
requests that the Court deny Nokia’s motion to dismiss.

ii. Factual Allegations in the Complaint

The following facts alleged in the Complaint are to be taken as true and all reasonable
inferences as may be drawn from them must be drawn in Plaintiffs favor. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 556 (2007).

L. Background Allegations Concerning Dealings Between Collision And Nokia

Collision was formed in 2010 when it acquired certain intellectual property technology
aimed at addressing interference in commercial cellular networks. See id., (16-18. Collision’s
business involves selling its technology to OEMs. See id. In order to integrate its technology
into an OEM’s cellular base-stations, Collision must take many steps with the support of the

OEM. See id., 919-20. Collision’s software solutions are unique and proprietary, and its

 

! There is a pending action in Delaware concerning the parties’ dispute. Nokia filed that complaint on October 30,
2019, two minutes before Nokia’s counsel sent Collision’s counsel written notice declaring that Nokia was ending
the parties’ mediation process and related stand still agreement. In the Delaware action, Nokia seeks only
declaratory relief. Collision’s motion to dismiss or stay is currently pending in that action.

2
advanced technology typically replaces software that the OEM previously developed itself. See
id., 921.

Nokia began due diligence into Collision’s technology in late 2015. See id., 22.
During this process, Nokia informed Collision that Nokia had tried to develop similar technology
but had been unable to do so. See id., 923. After a successful diligence process, Nokia proposed
moving into a “Proof of Concept (“PoC”) phase that would provide further information
regarding Collision’s technology. See id., 23-25. The parties entered into a written PoC
agreement to govern this process. See id., §25-26. As the PoC process progressed, Collision
and Nokia began discussing entering into a license agreement following the PoC. See id., 27.
As part of these discussions, in February 2017 representatives from Nokia came to Collision’s
offices. See id., [§28-29. During their meetings, the parties established a plan for Collision to
work with Nokia past the PoC to fully integrate its receiver into Nokia’s hardwarc (called the
“Airscale”), including milestones for their work. See id., 430. The parties agreed that the first
two milestone would take place just a few months away, see id., and that Collision would be
required to demonstrate its work for Nokia at a large industry event soon after. See id., 32.

Nokia and Collision understood and agreed that Collision would begin work as soon as
possible to meet the fast-approaching deadlines. See id. Nokia expressly reassured Collision of
the importance of meeting the parties’ agreed upon deadlines, reassured Collision that it would
pay Collision for its work and confirmed that the parties would formalize a license agreement,
the terms of which the parties had begun to negotiate. See id., 4933-34.
Hi, The Parties Negotiate Towards And Reach A Final Agreement

Soon after the workshop, so as to enable Collision to meet the agreed-upon milestone

targets, Nokia (a) arranged delivery of an Airscale for Collision to develop its technology onto,
(b) arranged for support from Nokia experts to assist Collision in developing its work, and (c)
worked to extend the PoC agreement to cover the first milestone, before a new contract was in
place. See id., 36. Nokia further urged Collision to work toward the integration goal. See id.,
439. Collision understood from Nokia’s requests that Nokia intended for Collision to continue to
work after completion of the PoC, that Collision should be paid for this work, and that risk of
delay is a concern of Nokia’s. See id.

On March 22, 2017, Francisco “Paco” Lopez Herrerias (““Herrerias”) sent Collision a
draft Extension to the PoC agreement. See id., 41. Collision completed the PoC effort prior to
the parties executing the extension agreement, however, and Herrerias informed Collision that
the parties should move directly to finalizing the full commercial agreement. See id., 42. The
parties continued to work jointly towards commercial integration. See id., J43. On April 12,
2017, Herrerias sent Collision Nokia’s software for Collision to integrate with its receiver
software and asked Collision to begin the integration process. See id., 945. In doing so,
Herrerias explicitly instructed Collision not to use the Nokia software “for any other purpose
beyond our integration work and Nokia-CC PoC follow up activity.” See id.

During this time period, Nokia repeatedly represented to Collision that Nokia’s desire
was to reach a full commercial licensing agreement and to have it done in a matter of weeks. See
id., (46-47. Collision confirmed to Herrerias that it continued to work diligently on its project
but expressed need to finalize the parties’ agreement. See id., 48. In response, in early May
2017, Herrerias, on behalf of Nokia, reassured Collision that he would meet with them the
following week to come to an agreement “to make the workshop happen[,]” even if they would
not be able to commit that agreement to writing by that time, and proposed other measures

intended “to show [Nokia’s] commitment in our partnership.” See id., 949-52. In reliance upon
Nokia’s assurances that it would come under a commercial agreement and directions to keep
working, Collision maintained its team working on the effort for Nokia. See id., §§51, 53.

Herrerias did travel to meet with Collision in May 2017. See id., 954. During their
meetings, Collision and Nokia came to an agreement on most material terms of their agreement,
and Collision began drafting a licensing contract. See id., 54-55, 57-58. The parties continued
to negotiate and ultimately agreed to all material terms, including, without limitation, the license
amount ($20 million), the license window and the exclusivity period. See id., 59. Herrerias
advised Collision that he had received all necessary approvals for the $20 million license fee,
that he was working internally to have the contract signed and that he expected that the parties’
agreement would be signed in June 2017. See id., §9[60, 62-63. Throughout negotiations,
Herrerias prompted Collision to continue working on the project. See id., 62.

On June 8, 2017, Nokia announced that it would use its own template for the parties’
written agreement, but re-assured Collision that it would be done in a matter of days. See id.,
9165-66. When Nokia did not provide the agreement within that time frame, it continued to
represent to Collision that the material terms had not changed. See id., {{]69-71, 75-76, 77.
Collision relied upon those representations and continued to perform its agreed-upon duties. See
id., {70. In performing its obligations, Collision was in steady contact with Nokia’s technical
experts, who routinely provided necessary information to Collision. See id., {72.

III. Nokia Breaches The Agreement And Continues Stringing Along Collision Along

On November 20, 2017, Nokia finally sent their draft agreements to Collision. Contrary

to its representations, the draft agreements drastically changed material terms to which the

parties had already agreed. See id., $78. Specifically, the license fee was lowered from $20
million to $7 million; all upfront payments were removed; Nokia was not in fact required to sell
Collision’s solution or to pay the license fee; and Nokia would own Collision’s source code. Id.

Collision advised Nokia that its draft was in breach of the parties’ June 6, 2017
Agreement. See id., (79-81. In response, Nokia demanded that Collision agree that there had
never been an earlier agreement and threatened that it would not move forward at all unless
Collision made this agreement. See id., {¥79-82. Despite its threats, Nokia continued to string
Collision along by claiming that a suitable agreement was in place and close to being finalized.
See id., J83. As a result, and because Collision had devoted all of its resources to the Nokia
project, Collision continued to perform on Nokia’s behalf and to share its highly valuable
intellectual property with Nokia, until approximately November 2018. See id. During this time
period, Collision spent approximately $4 million performing work on Nokia’s behalf. See id.

iv. Standard of Review

In deciding a motion to dismiss, a court may consider only the factual allegations in the
complaint and documents outside the complaint that are “integral to or explicitly relied upon in
the complaint[.]” Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co., 228 F.3d 24,
32 (1st Cir. 2000); see also Chatman v. Gentle Dental Ctr. of Waltham, 973 F. Supp. 228, 232
(D. Mass. 1997).? A motion to dismiss should be denied where factual allegations in the
pleading are “enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S.
at 555. It is the plaintiff's burden “at the pleading stage [to make] allegations plausibly
suggesting (not merely consistent with)” the right to relief. Id, at 557. “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

 

2 Courts have found “integral” documents to include, for example, the allegedly libelous magazine article in a libel
action, see Fudge v. Penthouse. Int'l. Ltd., 840 F.2d 1012, 1014-15 (1st Cir.1988); the advertisement copy in a claim
for false advertising, see Clorox Co. Puerto Rico, 228 F.3d at 32; and a town ordinance in a case involving that
ordinance. See York v. Town of Limington, Maine, 2003 WL 22290326, at *1 (D. Me. Oct. 7, 2003), report and
recommendation adopted sub nom. York v. Town of Limington, 2003 WL 22681544 (D. Me. Nov. 13, 2003).

6

 
that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although
mere legal conclusions are not sufficient to support a claim, factual allegations in the pleading
must be taken as true. See id. (quoting Twombly, 550 U.S. at 555). Further, the Court must
“draw all reasonable inferences in the plaintiff's favor.” Langadinos v. Am. Airlines, Inc., 199
F.3d 68, 69 (1st Cir. 2000).

Here, Nokia attaches twelve exhibits to its motion to dismiss, all but two of which
contain email chains reflecting various communications between the parties. These email chains
are not part of the Complaint, are not integral to the Complaint, and raise numerous questions of
fact that cannot be decided at the motion to dismiss stage. As a result, the Court should only
consider Exhibits 1 and 2 and should disregard Exhibits 3 through 12.

v. Argument
I. MASSACHUSETTS LAW APPLIES TO ALL CLAIMS

As a threshold matter, Nokia is incorrect to argue that Delaware law applies here because
a Delaware choice of law provision happens to appear in an unexecuted draft agreement which
Nokia itself maintains is not a valid agreement. It is, in fact, the height of irony that Nokia comes
into this Court to dispute the validity of all the material terms of that unexecuted document, but
then insists that a non-material choice of law provision is somehow binding on Collision. That
can hardly be a basis for this Court to decide the choice of law question here.

Instead, Massachusetts applies “a functional choice-of-law approach that responds to the
interests of the parties, the States involved, and the interstate system as a whole.” See Bushkin
Assocs., Inc. v. Raytheon Co., 393 Mass. 622, 631 (1985). Here, since the impact of Nokia’s

actions occurred primarily in Massachusetts, Massachusetts law applies.
Specifically, the vast majority of the parties’ negotiations and interactions — all of which
underlie this action — took place by phone and email, between Nokia and Collision’s COO, Jared
Fry, who was running Collision’s operations from his office in Boston, where he is based. See
Complaint, 911, 13; Affidavit of Jared Fry, ff] 4-5. Jared, one of Collision’s principals, works
primarily out of his Boston office. See id. As a result, numerous factors weigh in favor of
applying Massachusetts law to Collision’s claims, including that Nokia made numerous
misrepresentations and promises to Jared which he received in Massachusetts; that the contract
between the parties was formed through Nokia’s negotiations with Jared while he was in
Massachusetts; and that Jared directed Collusion’s actions from Massachusetts based on the
representations and agreements Nokia made to him. As a result, Massachusetts has a greater tie
to, and interest in, this litigation than any other forum.

In light of these well-documented communications, Nokia’s insistence that this Court
should enforce the Delaware choice of law provision in the parties’ draft written agreements, but
not any other provision of those agreements, makes no sense; the parties’ choice of law provision
is not one of the material terms Collision is seeking to enforce. Similarly, Nokia cannot claim
that New Hampshire law applies when it knew that it was relaying its binding commitments and,
later, its misrepresentations, to Collision via its COO in Boston. Therefore, this Court should
apply Massachusetts law.

Il. COLLISION HAS STATED A VIABLE BREACH OF CONTRACT CLAIM

Nokia argues that Collision’s breach of contract claim fails because there was never a
contract, oral or otherwise. Given the standard at the motion to dismiss stage, the factual

allegations in the Complaint are sufficient to show that the parties had a valid contract.
A. The Statute of Frauds Does Not Bar Collision’s Breach Of Contract Claim

Nokia argues incorrectly that the oral agreement between Collision and Nokia cannot be
enforced under the Statute of Frauds. The Statute’s application is not as broad as Nokia
suggests, however, and clearly does not bar enforcement of the parties’ agreement. While the
Statute of Frauds prohibits any action based on an oral agreement “that is not to be performed
within one year from the making thereof[,]”G.L. c. 259, § 1, courts only apply this section of the
Statute where the alleged agreement includes a specific term of years. See e.g., Richard Tucker
Assocs.. Inc. v. Smith, 395 Mass. 648, 650 (1985) (oral agreement for a term of at least one year
could not be performed within a year and was barred by the Statute of Frauds); Powers v. Bos.
Cooper Corp., 926 F.2d 109, 110 (1st Cir. 1991) (oral contract lasting until a party’s fixed age
more than a year in the future was barred by the Statute of Frauds).

By contrast, where an oral agreement could possibly be performed within one year, the
Statute of Frauds does not bar the claim. See Boothby v. Texon, Inc., 414 Mass. 468, 479
(1993). Specifically, “[t]he Statute of Frauds “applies only to contracts which by their terms
cannot be performed within the year.” Id. (emphasis added). Thus, “[i]t does not apply to
contracts which may be performed within, although they may also extend beyond, that period.”
Id.; see also Doherty v. Doherty Ins. Agency, Inc., 878 F.2d 546, 551-52 (1st Cir. 1989)
(contract for lifetime employment is not subject to the Statute of Frauds, because the contract
may be performed within one year if the employee happens to die within the year).

Here, the agreement between Collision and Nokia did not contain a term of multiple
years and potentially could have been performed within a year. At the time the oral agreement
was made, Collision had accomplished what was necessary to demonstrate that its technology

could be integrated with Nokia’s system through the PoC and the parties were entering into the
final stages of integrating Collision’s technology. Notwithstanding Nokia’s numerous delays,
there is no indication that performance by both parties within a year could not possibly have
taken place. In other words, the alleged agreement here does not, by its terms, make it
impossible to perform within one year. As a result, the parties’ agreement was not within the
scope of the Statute of Frauds and the Court should deny Nokia’s motion on this basis.

B. The Integration Agreement Is Not Invalid Due To A Condition Precedent

Nokia argues that the Integration Agreement is not valid because it contains a condition
precedent requiring the License Agreement be executed before it becomes effective. This
argument ignores applicable case law concerning when a condition precedent actually applies.
There are two types of conditions precedent. See City of Haverhill v. George Brox, Inc., 47
Mass. App. Ct. 717, 719, 716 N.E.2d 138, 141 (1999). The first type “involves issues of offer
and acceptance which precede and determine the formation of a contract.” Id. The second type
“arises from the terms of a valid contract and defines an event which must occur before a right or
obligation matures under the contract.” Id. Regardless of type of condition precedent at issue,
“Massachusetts law is clear: a party that prevents the other from satisfying a condition precedent
cannot rely on the failure of the condition to avoid its own obligations under a contract.” In re

Access Cardiosystems, Inc., 361 B.R. 626, 646 (Bankr. D. Mass. 2007).

 

Here, Nokia ‘s argument ignores the fact that the parties had come to an oral agreement
on June 6, 2017 reflecting all material terms of the parties’ contract — the only terms necessary to
form a valid contract. Although those terms were later reflected in the draft agreements, those
drafts merely memorialized the contract that the parties had already agreed to and were

performing under, along with other administrative terms that had yet to be finalized.

10
Further, but for the actions and inactions of Nokia, the condition reflected in the written
draft would have been executed. Ultimately, it was Nokia’s delay, retraction of agreed upon
material term, and ultimate breach of the parties’ oral agreement that sabotaged the fulfillment of
the written condition precedent. As a result, even if the condition precedent were a material term
of the parties’ agreement — which it is not — it would not be a basis to dismiss Collision’s claim.
Therefore, the Court should deny Nokia’s motion.

C. Collision Has Stated A Valid Claim For Breach Of Contract

Nokia argues that there was no valid contract because the parties did not intend to be
bound by the agreement and not all material terms were included in the contract. These
allegations depend on questions of fact and, therefore, are inappropriate to raise at the motion to
dismiss stage. Therefore, the Court should deny Nokia’s motion to dismiss this count.

1. Whether The Parties Intended To Be Bound Is A Question Of Fact

The question of whether parties intended to be bound by a contract “is generally a
question of fact.” Valle v. Powertech Indus. Co., 381 F. Supp. 3d 151, 161 (D. Mass. 2019)
(internal quotation omitted). Specifically, “so long as the evidence does not point unerringly in a
single direction but is capable of supporting conflicting inferences, the question of whether a
contract has been formed between two parties is a question of fact to be determined by the
factfinder.” Brettel vy. Omron Sci. Techs., Inc., 302 F. Supp. 3d 469, 475 (D. Mass. 2018)
(internal citation omitted).? “Assent to be bound to an agreement can be determined from the
words and actions of each party.” DeCaro v. Hasbro, Inc., 542 F.Supp.2d 141, 153 (D. Mass.
2008). The fact that parties make an oral agreement, which they intend to memorialize in

writing, is not inconsistent with an intent to be bound. See Murphy v. Chichetto, 323 Mass. 11,

 

3 As the Court will no doubt observe, in its memorandum, Defendant relies upon case law involving summary
judgment decisions or judgments after trials, since the question of intent is inherently a factual determination. As a
result, these cases are inappropriate authority for Nokia to use in justifying dismissal on the pleadings alone.

11
14 (1948). In such circumstances, it is proper to look at the parties’ performance of the
agreement in order to determine intent. See id.

Here, the Complaints alleges that Nokia repeatedly told Collision that an agreement was
in place, that the parties had agreed to all material terms, and that Collision should “trust
[Nokia’s] process, we will make this a success.” See Complaint, 72, 77. Moreover, Nokia
repeatedly urged Collision to meet deadlines the parties had agreed to, necessitating Collision to
work before a signed contract was in place. See id., 79, 84. When considering Nokia’s
actions as a whole, along with the contract in its entirety, the facts alleged in the Complaint are
sufficient to show that Nokia intended to be bound by the material terms of the contract. More is
not required at this stage.

2. Whether The Parties Agreed On All Material Terms Is A Fact Question

The determination of whether all material terms are present is a question of fact, and
where the facts are disputed, “is a question for resolution by a fact finder.” Dennis v. Kaskel, 79
Mass. App. Ct. 736, 744 (2011). This is particularly true where the disputed facts involve oral
evidence. See Situation Mgmt. Sys., Inc. v. Malouf, Inc., 430 Mass. 875, 879 (2000).

Here, the terms that were material to Nokia and Collision’s agreement included the
license amount, the license window, and the exclusivity period. See id., ]59. These terms were
agreed to as of the June 6, 2017 agreement. See id. Moreover, the parties acknowledged that the
material terms had been agreed upon and Nokia confirmed on multiple occasions that the
material terms had not changed. See Complaint, 971,77. This was reinforced by Nokia’s
communications urging Collision to continue to work on the deliverables while Nokia claimed to
be finalizing the agreement on its end. Nokia’s and Collision’s communications and actions are

sufficient at the motion to dismiss stage to allege that all material terms were agreed upon.

12
IW. THE CLAIM FOR BREACH OF THE IMPLIED COVENANT IS PROPER

Nokia argues that Collision’s claim for breach of the covenant of good faith and fair
dealing fails solely based on its position that there is no contract between the parties. As set
forth above, there is a binding contract between the parties, so the Court should reject Nokia’s
motion to dismiss the good faith and fair dealing count.
IV. COLLISION’S CLAIM FOR DETRIMENTAL RELIANCE IS PROPER

Nokia asserts that the Complaint does not plead a claim for detrimental reliance/
promissory estoppel for two reasons, first that “detrimental reliance” is not a claim, and second
that the complaint does not allege reasonable reliance. Nokia’s argument fails on both counts.

A. Detrimental Reliance Is An Independent Cause Of Action

Detrimental reliance, a term that is used interchangeably with “estoppel,” is a valid cause
of action. See, e.g., Johnny’s Oil Co. v. Eldayha, 82 Mass. App. Ct. 705, 714 (2012) (holding
that “[d]etrimental reliance on an offer or a promise (also known as promissory estoppel) is a
substitute for consideration”); Braunstein v. McCabe, 571 F.3d 108, 114 n. 2 (1st Cir. 2009)
(recognizing that “[t}he [plaintiffs] characterized the claim as one for “detrimental reliance[,]’”’
and that “[p]romissory estoppel is the more common name for the cause of action, but
Massachusetts courts use both names”). As a result, whether termed a claim for “Detrimental
Reliance” or “Promissory Estoppel,” Count III sets forth a valid cause of action.

B. The Complaint Properly Alleges Reasonable Reliance

Nokia argues that the Complaint does not allege facts that would show that Collision
reasonably relied upon Nokia’s representations, even though it is replete with allegations

supporting Collision’s reasonable reliance. A party’s reliance is reasonable where that party

13
relied upon a clear commitment. See, ¢.g., Upton v. JWP Businessland, 425 Mass. 756, 760
(1997).

Here, there are numerous allegations reflecting concrete commitments Nokia made to
induce Collision to keep working: Nokia assured Collision that Collision would be paid for its
work, (934); Nokia was drafting an extension to the PoC contract, so as to allow Collision to
seamlessly continue its work on Nokia’s behalf (439); Nokia urged Collision to meet tight
deadlines before executing a written contract “through indicating if it met them, that Collision’s
solution would take over Nokia’s solution roadmap” (§43.c); Herrerias provided Collision with
Nokia’s software and instructed Collision to start integrating it with Collision’s receiver software
(45); the parties came to an agreement concerning all material terms of their anticipated written
contract (958-59); Herrerias advised Collision that Nokia had agreed with the proposed $20
million licensing fee amount (61); Nokia continued to stress the importance of meeting looming
deadlines (62); Nokia repeatedly asserted that the material terms of the parties’ contract had not
changed (470, 76); and Collision should “trust [Nokia’s] process” because Nokia “will make
this a success” (71). Nokia’s specific statements and actions were designed to induce Collision
to perform work on its behalf. Further, Collision’s reliance on those concrete statements was
particularly reasonable based on the existing relationship between the parties, the fact that the
PoC phase had been a success, and the fact that Nokia continuously provided Collision the
information and technology Collision needed to perform on Nokia’s behalf.

Nokia attempts to evade the allegations in the Complaint supporting the element of
reasonable reliance by relying on isolated statements it alleges rendered Collision’s work
“voluntary.” For example, it relies on a statement of Tom Giers, made in response to Collision’s

assertion that Nokia was in breach, to claim that no agreement had been reached. Opposition, p.

14
15. Given the self-serving nature of this statement and numerous contradictory interactions
between the parties, this letter does not negate the reasonableness of Collision’s reliance (and
further, confirms that reasonable reliance should be determined following discovery).4

Further, the fact that the parties intended to enter into a signed agreement does not render
Collision’s reliance unreasonable. Although Nokia cites two cases for this proposition (both of
which are decided at the summary judgment stage not, as here, on a motion to dismiss), neither
has any bearing. Gruen Industries v. Biller, 608 F.2d 274, 280 stands only for the unrelated
proposition that a party cannot recover expenses incurred in negotiating and drafting an
agreement that does not come to fruition. This is not the situation here. Chromalloy Am. Corp.
v. Universal Hous. Sys. of Am., Inc., 495 F. Supp. 544, 550 (S.D.N.Y. 1980), aff'd, 697 F.2d
289 (2d Cir. 1982), holds that reliance is not reasonable where a defendant “expressly
disclaim[ed] any intention to be bound until the execution of [a written contract].” No such
express disclaimer was made here. Therefore, these cases are inapplicable and the Court should
not hesitate to deny Nokia’s motion on this ground as well.
V. THE COMPLAINT STATES A VIABLE CLAIM FOR MISREPRESENTATION

Collision’s claim for negligent/intentional misrepresentation is pled with sufficient
particularity and is supported by the facts alleged in the Complaint.

A. Collision’s Allegations Of Misrepresentation Are Sufficiently Pled

Under federal law, a plaintiff must plead allegations of fraud with particularity. See Rodi

v. S. New England Sch. Of Law, 389 F.3d 5, 15 (1st Cir. 2004). The rule is designed “to apprise

 

4 Indeed, this argument, as with all of Nokia’s arguments, requires fact discovery. It is well-established that the
question of whether a party’s reliance is reasonable “‘depends on the specific facts of the case.” Thrivent Fin. for
Lutherans v. Strojny, 882 F. Supp. 2d 260, 270 (D. Mass. 2012); Kanamaru v. Holyoke Mut. Ins. Co., 72
Mass.App.Ct. 396, 405 (2008) (same). As a result, it is inappropriate to dismiss such a claim on motion under Fed.
R. Civ. P. 12(b)(6) since “[w]hether reliance is reasonable is ordinarily a question of fact for a jury.” Grant v. John
Hancock Mut. Life Ins. Co., 183 F. Supp. 2d 344, 370 (D. Mass. 2002).

15
the defendant of fraudulent claims and of the acts that form the basis for the claim.” Id. at 443.
“In other words, ‘{i]Jn cases in which fraud lies at the core of the action, the rule does not permit a
complainant to file suit first, and subsequently to search for a cause of action.”” Id. Thus, the
heightened pleading standard requires “specification of the time, place and content of an alleged
false representation, but not the circumstances or evidence from which fraudulent intent could be
inferred.” Hayduk v. Lanna, 775 F.2d 441, 444 (1st Cir. 1985).

Collision has pled its claim for intentional/negligent misrepresentation with sufficient
particularity. By way of example only, Collision alleges that: on June 1, 2017, Herrerias emailed
Collision and confirmed that Nokia had agreed to the $20 million license fee amount (461); that
on June 6, 2017, Herrerias called Jared and reported that he had received all necessary approvals
for Nokia’s $20 million license fee proposal (463); and that on June 21, 2017, June 25, 2017, and
November 14, 2017 Herrerias emailed Collision to assure Collision that the material terms of
their agreement had not been change (70, 75, 77). Based on Nokia’s later draft agreement
setting the licensing fee at $7 million, these statements amounted to misrepresentations.

Collision also alleges that Nokia made misrepresentations concerning the imminence of
the executed contract in order to string Collision along. For example: on June 9, 2017, Nokia
Procurement emailed Collision and advised that its goal would be to provide a draft agreement
by Jun 14, 2017 (466); at a meeting in Finland on June 12, 2017, Nokia manager Tero Kola
advised Stan Fry that he would become involved in the process to ensure that a contract was
finalized soon (968); and on June 25, 2017, Herrerias emailed Jared and confirmed that the draft
agreement had been completed (76). Ultimately, despite repeated assurances that the agreement

would be forthcoming, Nokia waited until November 20, 2017, after Collision had already

16
incurred significant expense on Nokia’s behalf, to send a draft agreement to Collision. These
allegations are more than sufficient to meet the requirements of Rule 9(b).

B. Collision’s Complaint Adequately Alleges Reasonable Reliance

As set forth in section v.IV.B, supra, the Complaint properly alleges that Collision
reasonably relied upon Nokia’s various representations.

C. The Economic Loss Doctrine Does Not Bar Collision’s Claim

Nokia argues that Collision’s claim for misrepresentation cannot stand because it is based
upon the same factors that support Collision’s breach of contract claim. This argument fails for
two reasons. First, unlike New Hampshire law, on which Nokia improperly relies, courts in
Massachusetts will uphold tort claims to recover economic losses even where those claims are
based on failure to perform contractual obligations. See, e.g., Szulik v. State St. Bank & Tr. Co.,
935 F. Supp. 2d 240, 270 (D. Mass. 2013).

Second, even if the economic loss rule were to apply, Nokia’s argument ignores the fact
that Collision has pled alternative theories of liability and has pled quasi-contractual claims in
addition to its contract claim. To the extent Collision ultimately recovers under its quasi-contract
theory and not its contract theory, the economic loss doctrine cannot apply. As a result, since it
is proper for a party to plead in the alternative even where two theories of liability are mutually
exclusive, the economic loss doctrine does not prevent Collision from pursuing this claim. See,

e.g., SiOnyx, LLC v. Hamamatsu Photonics K.K., 332 F. Supp. 3d 446, 473 (D. Mass. 2018).

 

VI. COLLISION’S CLAIM FOR QUANTUM MERUIT IS PROPERLY ALLEGED
In order to plead a claim for quantum meruit, a plaintiff must allege “(1) that it conferred
a measurable benefit upon the defendants; (2) that the claimant reasonably expected

compensation from the defendants; and (3) that the defendants accepted the benefit with the

17
knowledge, actual or chargeable, of the claimant’s reasonable expectation.” Finard & Co., LLC

v. Sitt Asset Mgemt., 79 Mass. App. Ct. 226, 229 (2011). The “underlying basis for awarding

 

quantum meruit damages in a quasi-contract case is unjust enrichment of one party and unjust
detriment to the other party,” which “equates with the defeat of a person’s reasonable
expectations.” Liss v. Studeny, 450 Mass. 473, 479-80 (2008).

Nokia alleges that Collision cannot plead a claim for quantum meruit because Collision
did not confer any benefit on Nokia.° This statement is undermined by Collision’s factual
allegations, which must be taken as true, and reasonable inferences drawn therefrom.
Specifically, Collision alleges that through its assurances and representations, Nokia obtained
Collision’s valuable intellectual property. See Complaint, 483. This intellectual property was
particularly valuable to Nokia, which had previously tried and failed to develop techniques
similar to Collision’s. See id., 23. Moreover, Nokia’s misrepresentations and assurances
caused Collision to perform work for Nokia and to stand ready to meet Nokia’s milestones. See
id., 43. The fact that Nokia later determined it did not want the work product does not relieve it
from its liability to Collision any more than an individual commissioning the building of a house
would be excused from payment after a change of heart over the completed home.
VII. COLLISION’S CLAIM UNDER G.L. C. 93A IS PROPERLY ALLEGED

Collision’s claim for violations of Chapter 93A meets each of the requirements of G.L. c.
93A, and thus should be allowed to proceed.

A. Massachusetts Law Applies to Collision’s G.L c. 93A Claim

As set forth above, Massachusetts law governs Collision’s claims. As a result, Nokia’s

93A violations — which are based upon Nokia’s numerous misrepresentations made to Collusion

 

5 Nokia relies on almost no caselaw for this proposition, citing a single case from 1949 to argue that there should be
no recovery where the plaintiff did not confer benefits on the defendant. Significantly, that case was under review
after trial, when the factual record would have been complete. See Welch v. Coleman, 95 N.H. 399, 402 (1949).

18
in Massachusetts and breach of the agreement it formed with Collusion in Massachusetts — are
likewise governed by Massachusetts law.°

B. Collision Has Not Waived Its G.L. c. 93A Claim

Nokia asserts that Collision waived its G.L. c. 93 claim in the Integration and License
Agreement. This argument fails because the waiver included in the Integration and License
Agreement does not encompass the 93A claim that Collision has asserted against Nokia. As the
cases Nokia cites make clear, in “some circumstances a 93A claim may be duplicative ofa
warranty claim, and therefore, a clause excluding consequential damages can also bar a 93A
claim.” Boston Helicopter Charter, Inc. v. Agusta Aviation Corp., 767 F. Supp. 363, 377 (D.
Mass. 1991) (holding 93A claim was barred where the contract excluded consequential damages
and the 93A claim was based on product defects); see also Canal Elec. Co. v. Westinghouse
Elec. Corp., 406 Mass. 369, 378 (1990) (same). Here, Collision is not seeking consequential
damages as a result of any warranty claim, so the waiver does not affect Collision’s 93A claim.

Further, even if the waiver were to apply to Collision’s 93A claims, it would have no
bearing on Collision’s claims for 93A violations sounding in quasi-contract or tort. This claim
should be allowed to proceed.

C. The Conduct At Issue Occurred Primarily and Substantially In Massachusetts

To determine where conduct constituting a 93A violation took place, courts apply a

“center of gravity” test. Sonoran Scanners, Inc. v. Perkinelmer, Inc., 585 F.3d 535, 546 (1st Cir.

 

6 Even if the Court were to determine that Massachusetts law does not apply to Collision’s contract claim, Collision
has also asserted the tort claim of negligent/intentional misrepresentation, based on Nokia’s stringing Collision
along and continuously inducing Collision to perform on its behalf. Any violation of 93A based on these actions
would not be governed by any contractual choice of law provision. See Crellin Techs., Inc. v. Equipmentlease
Corp., 18 F.3d 1, 11 (1st Cir. 1994) (“when a chapter 93A claim and the requested remedy are highly analogous to a
tort claim and remedy, the chapter 93A claim should be considered as a tort for choice-of-law purposes.”); see also
Plastic Surgery Assocs.. $.C. v. Cynosure, Inc., 407 F. Supp. 3d 59, 78 (D. Mass. 2019) (“the choice of law
provision in the SculpSure purchase agreements does not apply to Plaintiffs’ claims under Chapter 93A, § 11
because those claims sound in tort, rather than in contract, and therefore fall outside the provision’s scope.”).

19
2009). This test assesses where the impact of the unfair or deceptive acts or practices occurred.
See Bushkin Assocs., Inc. v. Raytheon Co., 393 Mass. 622, 638 (1985). For example, in
Bushkin, the New York plaintiff, Bushkin, filed a 93A claim against Raytheon based on
Raytheon’s false representations to Bushkin. See id. The statements had been made in
Massachusetts and the plaintiff had relied upon them in New York. See id. Based on those
facts, the Supreme Judicial Court held that the “[t]he alleged unfair or deceptive acts or practices
were statements made in Massachusetts but received and acted on in New York[,]” and thus that
“Talny loss was incurred in New York.” Id. As a result, the court determined that the conduct
primarily and substantially occurred in New York and therefore that 93A could not apply. See

id.; see also Sonoran Scanners, Inc., 585 F.3d at 546 (holding that deceptive conduct occurred in

 

Arizona, where a company “received and acted upon” the deceptive conduct).

Here, Nokia conducted negotiations with and made misrepresentations to Collision
through email and by telephone. The vast majority of those communications were to Jared Fry,
Collision’s COO who runs the company’s operations from Boston and handled communications
with Nokia from there. See Complaint, 11, 13. Jared relied upon Nokia’s representations in
Massachusetts and acted upon those representations by instructing the team working on Nokia’s
project to continue working. See id., {{40, 48, 58, 63, 75-76. As a result, the deceptive acts
occurred primarily and substantially in Massachusetts.

vi. Conclusion
For the foregoing reasons, Collision Communications respectfully requests that Nokia’s

motion to dismiss be denied in its entirety. Collision requests oral argument on Nokia’s Motion.

20
Dated: February 21, 2020

COLLISION COMMUNICATIONS, INC.

/s/ Tyler Chapman

Tyler E. Chapman (BBO # 637852)
tchapman@toddweld.com
Maria Davis (BBO # 675447)
mdavis@toddweld.com

Tara D. Dunn (BBO # 699329)
tdunn@toddweld.com

Todd & Weld LLP

One Federal Street

Boston, MA 02110

Tel: 617-720-2626

CERTIFICATE OF SERVICE

I, Tyler E. Chapman, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on February 21, 2020.

/s/ Tyler E. Chapman
Tyler E. Chapman

21
